Mr. Chief Justice Aevey
delivered the opinion of the .Court:
, The motion to dismiss the appeal in this ease must prevail. The action was originally brought before a justice of the peace of this District to recover the sum of $106.30. The case w.as regularly tried by the justice of the peace, and. a judgment was rendered for the plaintiff, William F. Roberts, and the defendants appealed to the Supreme Court of the- District, where the appeal was tried de novo before a .jury. The trial resulted in a verdict and judgment in favor of the plaintiff against one of the defendants, but in favor of Scott, the other defendant, and the defendant James S. Barton Key has appealed to this court.
This motion to dismiss is controlled and must abide the decision just made by this court in the case of Groff v. Miller (ante, p. 353), in which it is held that section 82 of the new code is in full force and operation, and not nullified by section 226 of the code. The appeal must, therefore, be dismissed, and it is so ordered. Appeal dismissed.
On the 3d day of July, 1902, a motion for a rehearing was made on behalf of the appellant. It was overruled October 15, 1902, Mr. Chief Justice Alvey delivering the opinion of the Court:
For the same reasons that the motion for rehearing was overruled in the case Groff v. Miller (ante, p. 353), the motion in this case is overruled — the ground of the motions in both cases being the same.

Motion for rehearing overruled.